Exhibit 10.1

 

AMENDMENT NO. 1

to

PERFORMANCE SHARE AWARD
UNDER THE
2008 OMNIBUS STOCK AND INCENTIVE PLAN
for
THOMAS GROUP, INC.

 

THIS AMENDMENT NO. 1 TO PERFORMANCE SHARE AWARD, dated as of April 30, 2008
(this “Amendment”), is entered into by and between Thomas Group, Inc., a
Delaware corporation (the “Company”), and Michael E. McGrath (the “Holder”).

 

WITNESSETH

 

WHEREAS, effective as of March 1, 2008, a Performance Share Award (“Award”) for
up to 350,000 shares of common stock, par value $.01 per share, of the Company
was granted by the Company to the Holder, subject to the terms and provisions of
the 2008 Omnibus Stock and Incentive Plan For Thomas Group, Inc. (the “Plan”);

 

WHEREAS, Section 14(e) of the Plan provides that the Compensation and Corporate
Governance Committee of the Board of Directors of the Company (the “Committee”)
has the authority to amend the tems and conditions of any Award granted under
the Plan;

 

WHEREAS, Section 14 of the Award provides that the Award may be amended only by
a written document signed by the Company and the Holder;

 

WHEREAS, the Committee has authorized the amendment of certain terms of the
Award pertaining to “catch-up” vesting in Year 2010 and the Company and the
Holder desire to enter into this Amendment to effect such amendment; and

 

WHEREAS, capitalized terms used herein without definition shall have the
respective meanings specified in the Plan;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.                                      Amendment of Section 3 of the Award. 
The third sentence of Section 3 of the Award is hereby amended to read in its
entirety as follows:

 

If in Year 2010 the Company’s Annual Profit both (i) meets or exceeds the
Performance Target for Year 2010 and (ii) is at least $6 million, then in
addition to the delivery of the 121,334 share increment for such Year, the
Holder will be entitled to receive an additional number of Performance Shares
that would result in the Holder having received a total of 350,000 Performance
Shares hereunder.

 

2.                                      No Other Amendments; Continued
Effectiveness.  Except as expressly provided in Section 1 of this Amendment, the
terms of the Award remain in full force and effect without any change or
amendment hereby.

 

3.                                      Governing Law.  TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW, THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

4.                                      Binding Effect.  This Amendment shall
inure to the benefit of and be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

--------------------------------------------------------------------------------


 

5.                                      Severability.  If any provision of this
Amendment is declared or found to be illegal, unenforceable or void, in whole or
in part, the remainder of this Amendment will not be affected by such
declaration or finding and each such provision not so affected will be enforced
to the fullest extent permitted by law.

 

6.                                      Counterparts.  This Amendment may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

THOMAS GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Edward P. Evans

 

 

Edward P. Evans,

 

 

Director and Chairman of the Compensation and Corporate Governance Committee

 

 

 

 

 

 

 

 

 

 

 

HOLDER

 

 

 

 

 

 

 

 

 

 

 

/S/ Michael E. McGrath

 

 

Michael E. McGrath

 

--------------------------------------------------------------------------------